Filed pursuant to Rule 424(b)(3) File No. 333-153862 Grant Park Fund September 2009 Update October 16, 2009 Supplement dated October 16, 2009 to Prospectus dated March 25, 2009 Class September ROR YTD ROR Net Asset Value Net Asset Value per Unit A 1.2% -7.3% $76.7M $1,455.5 B 1.1% -7.8% $727.3M $1,252.5 Legacy 1 1.2% -1.7% $3.2M $983.0 Legacy 2 1.2% -1.8% $2.5M $981.9 GAM 1 1.2% -0.5% $3.3M $994.7 GAM 2 1.1% -0.7% $3.7M $992.5 GAM 3 1.0% -1.8% $19.6M $982.2 ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES Grant Park’s Legacy and GAM portfolios began trading on April 1, 2009. Sector Commentary Agriculturals/Softs:Wheat and soybean prices declined throughout September as speculators forecasted a record-breaking crop harvest for 2009.In the corn markets, cold weather fostered supply concerns, driving corn prices higher. Currencies:The British pound weakened against major currencies last month as the Bank of England released comments stating that further quantitative easing may be in the near future.In the U.S., renewed risk appetite among investors led to declines in the U.S. dollar against major counterparts. Energies:After a recent strong downtrend, the natural gas markets reversed sharply higher last month.Weaker-than-expected inventory data and cold weather in the U.S. were the main drivers behind moves.Crude oil markets declined as ongoing uncertainty regarding the global economy supported weak demand forecasts. Equities:Equity markets rallied as a result of an improved outlook for the global economy.Signs of improving liquidity in the financial markets and stronger economic indicators were the main drivers behind moves.In Asia, Japanese equity markets fell as strength in the yen put pressure on demand for Japanese exports. Fixed Income:U.S. fixed-income markets rallied last month as speculators believed interest rates would remain unchanged in the near future.European debt instruments declined as strong gains in the European equity markets prompted liquidations. Metals:Gold prices moved higher last month as investors attempted to hedge inflation caused by weakness in the U.S. dollar.Base metals predominantly declined as a result of forecasts of ongoing weak demand in the industrial sector. Sincerely, David Kavanagh President Enclosures Daily fund performance is available on our website at www.grantparkfunds.com along with weekly commentary. PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE NOR SHALL THERE BE ANY SALE OF SECURITIES IN ANY JURISDICTION IN WHICH AN OFFER, SOLICITATION OR SALE WOULD BE UNLAWFUL PRIOR TO REGISTRATION OR QUALIFICATION UNDER THE SECURITIES LAWS OF ANY SUCH JURISDICTION OFFERING BY PROSPECTUS ONLY. Account Statement (Prepared from books without audit) For the month ended September 30, 2009 STATEMENT OF INCOME Trading Income (Loss) Month to Date Total Year to Date Total Realized Trading Income (Loss) $ 21,311,206 $ -34,302,991 Change In Unrealized Income (Loss) -5,517,601 18,376,433 Brokerage Commission -381,613 -2,129,780 Exchange, Clearing Fee and NFA Charges -42,559 -1,275,424 Other Trading Costs -612,214 -5,629,452 Change in Accrued Commission -24,433 -158,114 Net Trading Income (Loss) 14,732,786 -25,119,328 Other Income Month to Date Total Year to Date Total Interest, U.S. Obligations $ 238,156 $ 2,990,315 Interest, Other 220,324 3,127,479 U.S. Government Securities Gain (Loss) -56,702 -521,495 Total Income (Loss) 15,134,564 -19,523,029 Expenses Month to Date Total Year to Date Total Management Fee $ 0 $ 0 Incentive Fee 951,865 4,341,964 Operating Expenses 176,804 1,532,129 Organization and Offering Expenses 199,179 2,242,317 Brokerage Expenses 4,474,152 39,162,166 Total Expenses 5,802,000 47,278,576 Net Income (Loss) $ 9,332,564 $ -66,801,605 Statement of Changes in Net Asset Value Month to Date Total Year to Date Total Beginning Balance $ 825,927,435 $ 643,595,209 Additions 6,983,386 300,499,988 Net Income (Loss) 9,332,564 -66,801,605 Redemptions -5,919,499 -40,969,706 Balance at SEPTEMBER 30, 2009 $ 836,323,886 $ 836,323,886 PERFORMANCE SUMMARY BY CLASS Class Net Asset Value per Unit Units Net Asset Value ROR - Month to Date ROR – Year to Date A $1,455.518 52,664.03912 $76,653,455 1.17% -7.30% B $1,252.455 580,716.12957 $727,320,697 1.12% -7.80% Legacy 1 $982.954 3,301.28476 $3,245,010 1.21% -1.70% Legacy 2 $981.949 2,594.39515 $2,547,564 1.21% -1.81% GAM 1 $994.735 3,308.19349 $3,290,777 1.18% -0.53% GAM 2 $992.539 3,686.14167 $3,658,638 1.10% -0.75% GAM 3 $982.216 19,962.76031 $19,607,744 0.96% -1.78% Grant Park’s Legacy and GAM portfolios began trading on April 1, 2009. To the best of my knowledge and belief the information contained herein is accurate and complete. David Kavanagh, President For Dearborn Capital Management, LLC General Partner of Grant Park Futures Fund, Limited Partnership
